J-S31011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ROBERT REITER                            :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 RODNEY HENDRICKS, D/B/A                  :
 HENDRICKS INVESTMENTS                    :
                                          :   No. 1679 MDA 2019
                    Appellant             :

           Appeal from the Judgment Entered September 26, 2019
   In the Court of Common Pleas of Centre County Civil Division at No(s):
                                2017-1053

BEFORE: BOWES, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BOWES, J.:                        FILED NOVEMBER 13, 2020

      Rodney Hendricks, d/b/a Hendricks Investments (“Hendricks”), appeals

from the judgment entered against him and in favor of Robert Reiter (“Reiter”)

in this dispute concerning a rental property. Specifically, Hendricks challenges

the trial court’s March 19, 2019 order granting in part Reiter’s motion for

summary judgment, and its September 17, 2019 order striking Hendricks’s

amended answer and providing that Reiter is entitled to judgment in the

amount of $14,025. Also before us is a motion for costs and fees filed by

Reiter. Upon review, we vacate the judgment, reverse the challenged portions

of the orders, deny Reiter’s motion for costs and fees, and remand for further

proceedings consistent with this memorandum.
J-S31011-20


       The underlying facts are as follows, largely taken from the affidavit of

Hendricks.1      See Affidavit of Rodney Hendricks (appended to Brief in

Opposition to Motion for Summary Judgment, 2/6/19). Hendricks owns and

manages several residential properties in State College, Pennsylvania. Each

fall, prospective tenants register to receive information about available

properties. Thereafter, Hendricks opens rental biding for the following school

year. Once a bid is accepted as to any particular property, the property is

removed from Hendricks’s marketing efforts. This is significant because the

most desirable prospective tenant groups typically secure their following-year

accommodations promptly, leaving only less-qualified groups in November

and thereafter.

       Reiter and six associates, who apparently were fellow Penn State

students, submitted bids on three houses, one of which was a large house at

142 McAllister Street for which Hendricks received five bids.        Hendricks

accepted the bid of Reiter’s group, and advised them of their obligation to

submit an application and fees of $75 per applicant, to provide copies of their

drivers’ licenses, and to pay a deposit equal to one month’s rent to secure the

property by October 10, 2016. Hendricks also provided them with a sample



____________________________________________


1 Given the procedural posture of the case, we must view the evidence of
record in the light most favorable to Hendricks. See, e.g., In re Risperdal
Litig., 223 A.3d 633, 639 (Pa. 2019) (providing that summary judgment must
be decided viewing the evidence in the light most favorable to the non-moving
party).

                                           -2-
J-S31011-20


lease and sample rules and regulations, and directed them to a website to

obtain the rental application and parental guaranty forms.

       One of the initial documents concerning the application process advised

the group:

       *** Please note: By securing the house and taking it off the
       market, we are making a commitment to you. As per your
       application, all monies paid will be forfeited if you would back out.
       Do NOT secure a property unless you are 100% certain this is the
       property you want!!!!

Brief in Opposition to Motion for Summary Judgment, 2/6/19, at page 2 of

Exhibit D-3. Another document, signed and dated by Reiter, reiterated: “If

for any reason you back out of the leasing process you will forfeit all monies

paid, including application fee(s), one month’s rent, and any other monies

paid applicable to the leased premises. THE SAME INFORMATION IS IN

YOUR RENTAL APPLICATION.” Id. at page 1 of Exhibit D-2 (emphasis in

original). The paperwork distinguished between this initial application deposit

and the security deposit that would subsequently become due if the

application was approved and the lease executed. See id. at page 1 of Exhibit

D-3.

       Reiter proceeded to sign the application, acknowledging the following

therein: “I understand that by signing this application, I am legally

bound to sign the lease for the above-mentioned property. If I do not

sign the lease, all monies paid (fees/payments, etc.) will be forfeited




                                       -3-
J-S31011-20


and are non-refundable.” Id. at page 2 of Exhibit D-6 (emphasis in

original). The application further explained:

      If I refuse to execute such a lease, Owner will make reasonable
      efforts to relet the premises on my behalf.       If [O]wner is
      successful, I understand and agree that said payment, (which
      does not constitute a security deposit), will be forfeited and
      retained as liquidated damages by Owner for his efforts in
      processing this application, holding the premises open on my
      behalf pending approval of this application, and making the
      necessary investigation of my character and reputation.
Id. (emphasis in original).

      Reiter submitted the application on October 9, 2016, along with $5,200,

representing a $525 application fee ($75 per applicant) and a $4,675 deposit.

Several weeks later, Reiter’s father contacted Hendricks’s office to negotiate

the lease terms and finalize the lease. However, Reiter and his group did not

comply with their remaining obligations.         They did not submit parental

guarantees for all tenants and did not pick up the lease document for

execution, prompting a reminder from Hendricks that the deposit would be

forfeited if the group did not sign the lease.

      In mid-November 2016, Reiter and his group informed Hendricks that

they had decided not to proceed with the rental. Specifically, they claimed

that “their group had fallen apart.” Affidavit of Rodney Hendricks at ¶ 20.

Hendricks advised them that he was willing to allow them to find replacements

to avoid forfeiting the deposit. On December 1, 2016, another member of

Reiter’s group contacted Hendricks and acknowledged that the group would

be forfeiting the deposit.    However, on December 2, 2016, Reiter advised

                                      -4-
J-S31011-20


Hendricks that they had spoken to an attorney that day who advised the group

that they “had a strong case against your lease which would void the contract

that we signed in the application.” Id. at ¶ 23 (emphasis omitted). The group

neither signed the proposed lease nor suggested modifications.

        Hendricks    refused    to   return    Reiter’s   money,   citing   the   rental

application’s provision that all funds paid would be forfeited if the applicants

backed out. Litigation began at the magisterial district judge, where Reiter

obtained a default judgment and an award of $12,000. Hendricks appealed,

and Reiter filed a complaint claiming that Hendricks violated the Landlord

Tenant Act (“LTA”) by refusing to return the security deposit; that the lease

Hendricks offered to Reiter and his associates included fees and fines

prohibited by the Unfair Trade Practices and Consumer Protection Law

(“UTPCPL”) as acknowledged by Hendricks in an Assurance of Voluntary

Compliance (“AVC”) that he executed with Pennsylvania’s Office of Attorney

General in 2016;2 and common law fraud. See Complaint, 4/7/17, at ¶¶ 20-

41. After Hendricks filed an answer and new matter, the case proceeded to

compulsory arbitration, which resulted in judgment in favor of Hendricks. See

Award of Arbitrators, 2/13/18. Reiter appealed to the court of common pleas.




____________________________________________


2   See Praecipe to Attach Exhibits, 7/6/18, at Exhibit D.




                                           -5-
J-S31011-20


       With leave of court, Reiter filed an amended complaint, restating his

LTA, UTPCPL, and fraud claims, and adding a count for unjust enrichment.

See Amended Complaint, 6/1/18, at ¶¶ 19-46. Following the resolution of

preliminary objections,3 Hendricks filed a responsive pleading contending,

inter alia, that Reiter did not have standing to enforce the AVC, that Reiter

otherwise failed to allege a valid UTPCPL claim, and that Reiter was using the

AVC as a pretext to excuse his breach of the application agreement.      See

Answer, New Matter and Counterclaim, 10/8/18, at ¶¶ 17-20, 33-40.

       Following discovery, Reiter moved for summary judgment, contending

that there was no dispute of material fact that his deposit was a security

deposit under the LTA that had to be returned in the absence of actual

damages, and that Hendricks suffered no damages, as Reiter and his

associates never took possession of the property and Hendricks was able to

rent it to other tenants at the same rate.4 See Motion for Summary Judgment,


____________________________________________


3 These included the objections that Reiter did not attach to the amended
complaint, or the prior complaint, the documents referenced therein, such as
the purported lease contract at issue and the AVC that Hendricks signed.
Reiter remedied the deficiency by filing documents by praecipe. See Praecipe
to Attach Exhibits, 7/6/18. However, as discussed infra, the attached lease is
a generic sample lease, not one specific to the parties in this case.

4 Notably, in contrast to other facts Reiter included in a “statement of
undisputed facts,” Reiter proffered no evidence to support the allegation that
Hendricks “was able to rent the property to a third party.” Motion for
Summary Judgment, 12/28/18, at 16.




                                           -6-
J-S31011-20


12/28/18, at ¶¶ 15-18. Hendricks opposed the motion, inter alia, on the bases

that there were disputes of material facts and that Reiter’s UTPCPL claim failed

because he lacked standing to enforce the AVC. See Response to Motion for

Summary Judgment, 2/6/19, at unnumbered 2.

       Initially, the trial court granted Reiter’s motion as to his claim under the

LTA but denied it as to the UTPCPL and unjust enrichment claims.5             See

Opinion and Order, 3/19/19, at 4-5. Hendricks moved for reconsideration on

several bases. The trial court denied reconsideration as to most claims, but

agreed that the existence of an express contract rendered unjust enrichment

inapplicable, and struck that count. See Opinion and Order, 5/1/19.

       After the summary judgment rulings, Hendricks sought and obtained

leave to file an amended answer and new matter with counterclaims. Therein,

Hendricks clarified his contentions that the parties had not entered into an

agreement governed by the LTA, but only an agreement to reach such an

agreement. Hendricks also alleged several breach-of-contract counterclaims,

alluded to but not explicitly pled in his original answer, contending that not

only did Reiter forfeit the money paid, but that Hendricks sustained additional

damages related to securing replacement tenants.          See Amended Answer,



____________________________________________


5 Hendricks contends on appeal that the trial court dismissed Reiter’s UTPCPL
claim with its March 19, 2019 order. See Hendricks’s brief at 5, 46-47. That
is incorrect. The trial court merely denied Reiter’s motion for judgment as a
matter of law in his favor on that claim, it did not dismiss it. See Opinion and
Order, 3/19/19, at 4-5.

                                           -7-
J-S31011-20


New Matter and Counterclaim, 7/12/19, at ¶¶ 110-144. Reiter filed a motion

to strike Hendricks’s amended pleading, arguing that he was prejudiced by

the timing and substance of the claims, as Hendricks offered no explanation

why he could not have raised them before discovery closed and summary

judgment was decided. See Motion to Reconsider, 7/17/19, at ¶¶ 14-24. The

trial court granted Reiter’s motion, striking the amended answer and new

matter and reinstating Hendricks’s prior one. The court opined that even if

Hendricks was correct that the retained deposit was not a security deposit

governed by the LTA, the forfeiture provision was an unconscionable penalty

rather than a permissible liquidated damages clause. See Opinion and Order,

9/17/19, at 3-4. The court further ruled that its holding, in concert with the

prior summary judgment ruling, resolved all issues as to all parties and

warranted the cancellation of trial and the entry of judgment in favor of Reiter

in the amount of $14,025 as “the agreement between the parties was a lease

allowing for a security deposit under the [LTA].”6 See Opinion and Order,

9/17/19, at 4-5.

       Thereafter, Hendricks filed this timely appeal. Hendricks complied with

the trial court’s order to file a concise statement of errors complained of on


____________________________________________


6 It is unclear from our review of the record how Reiter’s common law fraud
claim was resolved. However, from the trial court’s September 17, 2019 order
and the entry of judgment upon it, it appears that the fraud claim does not
remain pending. Accordingly, we exercise jurisdiction pursuant to Pa.R.A.P.
341(a).


                                           -8-
J-S31011-20


appeal pursuant to Pa.R.A.P. 1925(b). The trial court provided a Pa.R.A.P.

1925(a) opinion that directed us to its previously-issued opinions, but also

indicated the diametrically-opposed finding that the agreement between the

parties was not a lease, but that its judgment was proper based upon the

unconscionability of the forfeiture provision of the application contract. See

Opinion and Order, 12/3/19, at 3-6.

     Hendricks    presents   the   following   questions   for   this   Court’s

consideration:

     I.    Whether summary judgment was entered in error to
           establish a landlord-tenant relationship when genuine issues
           of material fact were in dispute?

           A.    The well pleaded material facts and material record
                 facts are in dispute which precludes entry of a
                 summary judgment.

           B.    The well pleaded facts do not support the
                 determination by the lower court that “there was a
                 meeting of the minds by the parties.”

           C.    The material record facts establish that the parties,
                 contrary to the lower court’s determination, did not
                 intend to establish a landlord-tenant relationship
                 absent an executed, written lease agreement and
                 satisfaction of lease application requirements
                 including submission of all parental guarantees and
                 final deposit.

           D.    The parties’ communications and [Hendricks]’s
                 business records confirm that the parties intended
                 that the landlord-tenant relationship shall be
                 confirmed with the execution of a lease agreement
                 after [Reiter] fully complied with lease application
                 conditions.    The execution of a written lease
                 agreement was not a mere “formality” - it was a step
                 to create a contractual relationship.

                                      -9-
J-S31011-20



             E.   The Courts have distinguished a preliminary lease
                  discussion from a final agreement to establish a
                  landlord and tenant relationship.
             F.   The lease application documents establish an
                  agreement to act in good faith to pursue a written
                  lease agreement. The lower court erred as a matter
                  of law when it applied the [LTA] and not common law
                  contract principles and remedies.

      II.    Whether the lower court erred when it found that a lease
             application deposit was a “security deposit”?

      III.   Did the lower court commit fundamental error when it
             denied [Hendricks]’s right to establish damages by
             counterclaim?

      IV.    Did the lower court err in awarding a monetary judgment of
             $14,025, treble the amount of the application deposit of
             $4,675?

             A.   The [UTPCPL] claim had been dismissed on March 19,
                  2019.

             B.   The penal provision of section 512 of the [LTA] is not
                  applicable.

      V.     Whether the lower court erred when it determined that the
             liquidated damage provision in the lease application was an
             impermissible windfall without any evidence to support such
             a finding?

Hendricks’s brief at 4-5 (cleaned up).

      We begin with our standard of review.

      An appellate court may reverse a grant of summary judgment if
      there has been an error of law or an abuse of discretion. Summary
      judgment is appropriate only in those cases where the record
      clearly demonstrates that there is no genuine issue of material
      fact and that the moving party is entitled to judgment as a matter
      of law. The trial court must take all facts of record and reasonable
      inferences therefrom in a light most favorable to the non-moving
      party. In so doing, the trial court must resolve all doubts as to

                                     - 10 -
J-S31011-20


      the existence of a genuine issue of material fact against the
      moving party, and, thus, may only grant summary judgment
      where the right to such judgment is clear and free from all doubt.
      Because the issue here, namely whether there are genuine issues
      of material fact, is a question of law, our standard of review is de
      novo and our scope of review is plenary.

In re Risperdal Litig., 223 A.3d 633, 639 (Pa. 2019) (cleaned up).

      Rather than separately address each of Hendricks’s questions seriatim,

we deem it more efficient to examine the overarching issues that control our

resolution of this case. Specifically, Reiter argued three bases for summary

judgment in his favor: (1) the $4,675 that he paid to Hendricks in accordance

with the rental application was a security deposit that could not be withheld

in the absence of actual damages pursuant to § 512 of the LTA; (2) the lease

Hendricks presented to Reiter and his group for the rental of 142 McAllister

Street contained provisions that violated the UTPCPL as explained in the AVC;

and (3) because Reiter rescinded his offer to rent the property upon

discovering that the proposed lease “was unlawful,” Hendricks would be

unjustly enriched by retention of the application deposit. See Brief in Support

of Motion for Summary Judgment, 12/28/18, at 6-13.              The trial court

dismissed the unjust enrichment claim, and Reiter has not appealed that

ruling.   Hence the primary issue before us is whether, viewing the record

evidence in the light most favorable to Hendricks as the non-moving party, it

is clear and free from doubt that Reiter is entitled as a matter of law to a

treble-damages judgment in the amount of $14,025 pursuant to the LTA

and/or the UTCPCL. For the reasons that follow, we hold that it is not.

                                     - 11 -
J-S31011-20


      First, Reiter’s claim that the money he gave to Hendricks in connection

with his application was a security deposit that had to be refunded pursuant

to § 512 of the LTA is both contrary to the plain language of the application

that Reiter signed and unsupported by the language of the LTA. By way of

background, the LTA provides that, in the first year of a residential lease, a

landlord may not require “for the payment of damages to the leasehold

premises and/or default in rent thereof” a security deposit in excess of two

months’ rent. 68 P.S. § 250.511a(a). In seeking summary judgment, Reiter

relied upon § 512 of the LTA, which provides as follows regarding such

deposits:

      (a) Every landlord shall within thirty days of termination of a
      lease or upon surrender and acceptance of the leasehold
      premises, whichever first occurs, provide a tenant with a
      written list of any damages to the leasehold premises for which
      the landlord claims the tenant is liable. Delivery of the list shall
      be accompanied by payment of the difference between any sum
      deposited in escrow, including any unpaid interest thereon, for the
      payment of damages to the leasehold premises and the actual
      amount of damages to the leasehold premises caused by the
      tenant. Nothing in this section shall preclude the landlord
      from refusing to return the escrow fund, including any unpaid
      interest thereon, for nonpayment of rent or for the breach of
      any other condition in the lease by the tenant.

      (b) Any landlord who fails to provide a written list within thirty
      days as required in subsection (a), above, shall forfeit all rights to
      withhold any portion of sums held in escrow, including any unpaid
      interest thereon, or to bring suit against the tenant for damages
      to the leasehold premises.

      (c) If the landlord fails to pay the tenant the difference between
      the sum deposited, including any unpaid interest thereon, and the
      actual damages to the leasehold premises caused by the tenant
      within thirty days after termination of the lease or surrender and

                                     - 12 -
J-S31011-20


     acceptance of the leasehold premises, the landlord shall be liable
     in assumpsit to double the amount by which the sum deposited in
     escrow, including any unpaid interest thereon, exceeds the actual
     damages to the leasehold premises caused by the tenant as
     determined by any court of record or court not of record having
     jurisdiction in civil actions at law. The burden of proof of actual
     damages caused by the tenant to the leasehold premises shall be
     on the landlord.

     (d) Any attempted waiver of this section by a tenant by contract
     or otherwise shall be void and unenforceable.

68 P.S. § 250.512 (emphases added).

     In its various opinions and orders, the trial court took inconsistent

positions as to the nature of the contract between the parties.     Compare

Opinion and Order, 3/19/19, at 3-4 (indicating that the parties had reached a

meeting of the minds as to a lease agreement which “merely awaited the

formality of being reduced to writing”), with Opinion and Order 12/3/19, at 3

(opining that the parties had not reached a final lease agreement, but “merely

understandings to complete performance at a future date”). Nonetheless, it

consistently maintained that, regardless of whether the parties had entered

into a lease agreement or merely an agreement to enter into a lease

agreement, the deposit Reiter had paid was a security deposit within the

meaning of § 512 of the LTA, and Hendricks violated that section when he




                                    - 13 -
J-S31011-20


kept the security deposit without providing a list of actual damages.7 Opinion

and Order, 3/19/19, at 4.

       We disagree. The express terms of the parties’ contract indicate that

the application deposit given to Hendricks was not a “security deposit.” See

Brief in Opposition to Motion for Summary Judgment, 2/6/19, at page 2 of

Exhibit D-6 (indicating that the application deposit “does not constitute a

security deposit” (emphasis in original)). The contract did provide that, if

Hendricks approved the application and Reiter and his group executed a

subsequent lease, the application deposit would be applied to the last months’

rent. However, the writings exchanged by the parties indicate that after the

lease was executed, Reiter and his group would be required to submit a

“security deposit” above and beyond the prior deposit.

       Nonetheless, even assuming arguendo that Reiter’s deposit was a

security deposit subject to the requirements of § 512 of the LTA, the record

at summary judgment does not support a finding that Hendricks violated

§ 512. As emphasized above, § 512(a) requires the landlord to make any

necessary return of a security deposit “within thirty days of termination of a


____________________________________________


7 The trial court does not explain its basis for trebling the damages when it
entered judgment. As indicated above, § 512(c) of the LTA allows for the
double return of a wrongfully-withheld deposit. While the UTPCPL provides
the option of treble damages, see 73 P.S. § 201-9.2(a), the trial court did not
rule that Reiter was entitled to judgment as a matter of law on his UTPCPL
claim, and it does not address that statute in its Pa.R.A.P. 1925(a) opinion.
Since we vacate the judgment on other grounds, we need not explore the
propriety of the trial court’s calculation.

                                          - 14 -
J-S31011-20


lease or upon surrender and acceptance of the leasehold premises, whichever

first occurs[.]” 68 P.S. § 250.512(a). In other words, only after the lease

terminates or the tenant vacates the property is the duty to return a deposit

to secure against damages to the property triggered.         Since any lease

agreement between Reiter and Hendricks never actually commenced, let alone

terminated, and Reiter never took possession of the premises, neither

condition occurred that would trigger the return of funds escrowed for

damages to the leased property.

      Moreover, the requirement to return a security deposit absent notice of

actual damages only applies when the deposit is withheld as “payment of

damages to the leasehold premises.” Id. The statute explicitly excludes from

its mandates retention of a deposit for other breaches of the lease contract.

See id. (“Nothing in this section shall preclude the landlord from refusing to

return the escrow fund, including any unpaid interest thereon, for nonpayment

of rent or for the breach of any other condition in the lease by the tenant.”).

Hendricks did not contend that he was keeping the deposit because Reiter

caused damage to the leasehold premises of which Reiter never took

possession. Rather, Hendricks withheld the deposit to cover Reiter’s breach

of other provisions of their agreement.      Consequently, even deeming the

contract between the parties to have been a lease, which it was not,

Hendricks’s retention of the deposit for Reiter’s breach of the contract is not

prohibited by § 512(a).


                                    - 15 -
J-S31011-20


      Reiter advocates for a contrary conclusion relying upon this Court’s

decision in E.S. Management v. Yingkai Gao, 176 A.3d 859 (Pa.Super.

2017), for the proposition that § 512(a) applies to “[a]ny deposit given to a

landlord that secures any portion of future rent.” See Reiter’s brief at 19. He

claims that this Court held that the landlord in that case violated § 512(a) by

not returning the deposit when the tenants withdrew their offer to rent without

executing a lease. Id.   Reiter further relies upon E.S. Management to

contend that the LTA violation also constituted a violation of the UTPCPL. See

Reiter’s brief at 34-35.

      However, a review of our decision in E.S. Management reveals it to be

inapposite. There, a group of students living in China paid the landlord $5,885

“to secure the execution of a rental agreement on residential property” located

in Pittsburgh. Id. at 865. The amount represented a $100 non-refundable

application fee plus three months’ rent, and E.A. Management gave the

students, who were not proficient in English, only two days to execute the

lengthy lease emailed to them. When the students opted not to move forward

with the rental, or even submit applications, E.S. Management declined to

return the deposit.    The students claimed violations of the LTA and the

UTCPCL.

      Following a bench trial, the court agreed on both counts, and this Court

affirmed those rulings. Specifically, we affirmed the trial court’s ruling that

E.S. Management violated § 511a of the LTA by requiring a security deposit


                                    - 16 -
J-S31011-20


in excess of two month’s rent. See E.S. Management, supra at 863. We

further affirmed, “under the circumstances of this case,” the trial court’s

conclusion that the violation of § 511a of the LTA also constituted a violation

of the UTCPCL.    Specifically, we agreed that E.S. Management engaged in

unfair trade practices by emailing the prospective tenants a lease that

provided for a security deposit of $1,995, rather than the $5,775 it actually

collected, admittedly doing so because the students were not U.S. citizens,

and failing “to inform the students . . . either verbally or by writing, when it

requested the $5,775.00 deposit, that this sum could be forfeited if the

students chose not to rent the apartment.” Id. (cleaned up).

      Notably, neither the trial court nor this Court held that § 512 of the LTA

had any applicability to E.S. Management’s retention of the excessive deposit.

Indeed, that provision of the LTA is not mentioned in this Court’s E.S.

Management opinion. Conversely, in this case, Reiter alleged no violation of

§ 511a, the provision of the LTA actually at issue in E.S. Management. That

is understandable.   Since Hendricks collected a deposit equal to only one

month’s rent, § 511a has no impact on this matter, even if E.S. Management

requires a conclusion that the deposit was a “security deposit” for purposes of

the LTA. Hence, Reiter’s contention that our decision in E.S. Management

offers any support for his LTA claim is misguided.

      In addition, the facts herein contrast sharply with those of E.S.

Management regarding a UTPCPL violation.              Here, Reiter expressly


                                     - 17 -
J-S31011-20


acknowledged when he signed the application that the money paid did “not

constitute a security deposit” and that if he refused to sign a lease, the

deposit would “be forfeited and retained as liquidated damages by Owner for

his efforts in processing this application, holding the premises open on

[Reiter’s] behalf pending approval of this application, and making the

necessary investigation of [his] character and reputation.” Brief in Opposition

to Motion for Summary Judgment, 2/6/19, at page 2 of Exhibit D-6 (emphasis

in original). Hence, in addition to there being no excessive deposit required,

there was no deceptive failure to disclose that the deposit was not refundable,

and no indication that Reiter or his group were international students who

lacked English proficiency. The E.S. Management decision, which, again,

was one rendered after a trial based upon the factual findings of the court,

offers no basis to grant judgment as a matter of law on Reiter’s UTPCPL claim.

      Reiter presents no other argument that the terms of the application

contract itself violated the UTPCPL. Rather, he contends that he was justified

in breaching that agreement because the proposed lease contained provisions

that violate the UTPCPL and were enjoined by the AVC. See Brief in Support

of Motion for Summary Judgment, 12/28/18, at Exhibits B and C. See also

Reiter’s brief at 30-34. Reiter cites § 9.2(b) of the UTPCPL for the proposition

that he may rely upon the AVC to establish his claim. That section provides:

“Any permanent injunction, judgment or order of the court made under

section 4 of this act shall be prima facie evidence in an action brought under


                                     - 18 -
J-S31011-20


[the section providing a private right of action] of this act that the defendant

used or employed acts or practices declared unlawful by section 3 of this act.”

73 P.S. § 201-9.2(b) (emphasis added).

      Reiter’s arguments fail. First, the AVC was entered under section five

of the UTPCPL, not section 4.        Compare 73 P.S. § 201-4 (“Restraining

prohibited   acts”),   with   73   P.S.   § 201-5   (“Assurances   of   voluntary

compliance”). Reiter proffers no authority to establish that an AVC, rather

than a court order or judgment, may establish a prima facie UTPCPL claim in

a private action.

      Second, the generic, unexecuted documents Reiter relies upon contain

no identification of any particular property, tenant, lease term, or amount of

rent or security deposit. See Praecipe to Attach Exhibits, 7/6/18, at Exhibit

B. Hendricks produced evidence in opposition to Reiter’s motion for summary

judgment indicating that Hendricks negotiated specific contract terms with

Reiter’s father and offered Reiter and his group a lease containing those terms,

but that Reiter and his group refused to even pick up the lease from Hendricks,

let alone execute it. See Affidavit of Rodney Hendricks at ¶¶ 15-20. Thus,

assuming arguendo that Reiter may prove a UTPCPL claim either by invoking

the AVC or independently proving that the lease provisions violate the UTPCPL,

there are material issues of fact as to what the lease terms offered to Reiter

were, or whether they were the same as, or sufficiently similar to, those that

were the subject of the AVC.


                                      - 19 -
J-S31011-20


       Third, it is not clear and free from doubt that the provisions of the lease

agreement that Hendricks offered Reiter and his group bore any relation to

their decision to breach the application agreement.         This deficiency also

impacts Reiter’s claim that the application contract was unconscionable, a

claim upon which the trial court alternatively cited as a basis for its judgment,

albeit without expressly granting Reiter’s motion as to that count.        Reiter

maintains that “[t]he only reason [Reiter] requested a return of the deposit

was because [Hendricks] offered him an unlawful lease drafted by

[Hendricks,]” and that “[h]ad [Hendricks] produced a lease that was not in

clear violation of the LTA, UTPCPL, and the AVC, [Reiter] would have executed

the lease.” Brief in Support of Motion for Summary Judgment, 12/28/18, at

12. Reiter’s narrative is directly contradicted by Hendricks’s affidavit, which

indicates that the lease he offered the group was specifically-negotiated with

Reiter’s father, that one of Reiter’s associates informed Hendricks that they

were not moving forward because the group fell apart, and that it was only

afterwards that Reiter met with an attorney to offer a post hoc rationalization

for their failure to follow through with their agreement to execute a lease. 8

See Affidavit of Rodney Hendricks at ¶¶ 15, 20-23.

____________________________________________



8 Reiter argues that Hendricks’s affidavit was properly rejected as not wholly
credible. Reiter’s brief at 16-18 (citing Gruenwald v. Advanced Computer
Applications, Inc., 730 A.2d 1004 (Pa.Super. 1999), and Lucera v. Johns-
Manville Corp., 512 A.2d 661 (Pa.Super. 1986). Again, we find Reiter’s



                                          - 20 -
J-S31011-20


       This Court has indicated that “in order to find [a lease] provision

unenforceable it [is] incumbent upon [the t]enant to show that [he or] she

lacked a meaningful choice about whether to accept the provision in question

and that the challenged provision unreasonably favored [the l]andlord.”

Bayne v. Smith, 965 A.2d 265, 267–68 (Pa.Super. 2009). Furthermore, we

have held that unconscionability is a defense to an allegedly unfair contractual

provision; “[i]t is not a plaintiff’s doctrine available for affirmative relief to

enjoin the provisions of a lease of real estate.” Grimes v. Enter. Leasing

Co. of Philadelphia, LLC, 66 A.3d 330, 340 (Pa.Super. 2013) (cleaned up),

reversed on other grounds, 105 A.3d 1188 (Pa. 2014). Here, not only is Reiter

attempting to seek affirmative relief, but the record is not clear and free from

doubt that Reiter lacked meaningful choice in accepting the lease terms of

which he complains.




____________________________________________


authority lacking. In Gruenwald, this Court acknowledged the propriety of
the non-moving party opposing summary judgment with his own affidavit, and
reviewed the issue accepting the allegations in the affidavit as true. See
Gruenwald, supra at 1009, 1011 (“Accepting Gruenwald’s affidavit as true,
[the described] promise of employment was far too indefinite to support a
lifetime contract.”). In Lucera, the trial court rejected an affidavit that
directly contradicted testimony the affiant had previously given at trial on the
specific facts at issue. See Lucera, supra at 667. We see no such
justification for disregarding the affidavit of the non-moving party at summary
judgment in this case. See Kardos v. Armstrong Pumps, Inc., 222 A.3d
393, 401-02 (Pa.Super. 2019) (explaining the general rule is that a party may
use affidavits that do not contradict the affiant’s prior sworn testimony, and
hearsay evidence, to create issues of fact to oppose summary judgment).

                                          - 21 -
J-S31011-20


      The trial court, applying the doctrine to the application contract itself,

concluded that it would be unconscionable to allow Hendricks to retain the

deposit because he would receive a windfall. The trial court accepted Reiter’s

unsupported representation that Hendricks suffered no damages because he

was able to rent property to another group. See Opinion and Order, 9/17/19,

at 3-4; Motion for Summary Judgment, 12/28/18, at 16 (citing no evidence

to support the allegation that Hendricks “was able to rent the property to a

third party”). It further suggested that any damages Hendricks may have

sustained were his own fault, because he voluntarily took the property off the

market and ceased advertising its availability.      See Opinion and Order,

12/3/19, at 1-2 (“He very well could have kept the property advertised and

therefore retained additional prospective renters to avoid loss of rent.”). The

court also found that Hendricks did not sustain actual damages in the full

amount of the deposit, indicating that “it is quite apparent” that costs of

finding replacement tenants would not be that high. Id. at 2. The court,

acknowledging the contractual provision to be one for liquidated damages,

posited as follows:

      It is unclear how an experienced landlord . . . would not be able
      to reasonably determine how much cost would be incurred in
      processing additional tenant applications. It certainly seems as
      though it would be far less than the $5,200.00 [Reiter] was forced
      to forfeit, and without actually taking possession of the property
      and causing physical damages therein.
Id. at 4-5.




                                    - 22 -
J-S31011-20


      As our earlier discussion has made clear, the record contains evidence

contradicting the notion that Reiter was “forced” to breach the application

agreement or that he lacked the ability to negotiate contractual provisions.

Further, neither Reiter nor the trial court cited evidence that demonstrated

that the liquidated damages provision of the application contract amounted to

a penalty or was otherwise unreasonable. While it seemed to be so to the

trial court, the fact finder may conclude otherwise. The fact finder may credit

Hendricks’s evidence that it is costly to find replacement tenants after the first

wave of prospective renters have secured their leases. Further, there is no

indication in the certified record that the student housing situation at Penn

State was such that Reiter had no choice but to accede to Hendricks’s terms.

Nor is there evidence to support the conclusion that it is unreasonable for a

landlord in those circumstances to remove a property from marketing efforts

after a prospective tenant has submitted an application and deposit. While

Reiter’s claim may ultimately prove to be meritorious upon the full

development of the evidence at trial, it is possible that the fact finder might

reasonably conclude that refraining from expending resources to lease a

property once there is a contingent agreement with other tenants is a

reasonable and customary practice, and that it was Reiter who acted

unreasonably in proceeding to submit his application and deposit after

Hendricks had informed him:

      By securing the house and talking it off the market, we are making
      a commitment to you. As per your application, all monies paid

                                     - 23 -
J-S31011-20


      will be forfeited if you would back out. Do NOT secure a property
      unless you are 100% certain this is the property you want!!!!

Brief in Opposition to Motion for Summary Judgment, 2/6/19, at page 2 of

Exhibit D-3. Therefore, the trial court erred to the extent that it utilized the

doctrine of unconscionability to buttress its summary judgment ruling that

Hendricks violated the LTA by not returning Reiter’s deposit.

      In light of the foregoing discussion, we hold that Reiter did not establish

that he is entitled to judgment as a matter of law on either his LTA or UTPCPL

claim. The record is rife with disputed issues of fact that must be resolved by

a fact finder that are material to the questions of the propriety of the terms of

the lease that was offered to Reiter, the basis for his decision not to follow

through with the application agreement, and the scope of any windfall that

Hendricks may have realized as a result of enforcing the clear forfeiture

provision of the application contract. Therefore, we reverse those provisions

of the March 19, 2019 and September 17, 2019 orders providing that Reiter

is entitled to summary judgment.

      Hendricks also challenges the trial court’s decision to strike his amended

answer with new matter and counterclaims. Specially, Hendricks contends

that he should have been permitted to establish that Reiter did not act in good

faith in refusing to proceed with the leasing process, and that he is entitled to

retain Reiter’s deposit based upon Reiter’s breach of contract.             See

Hendricks’s brief at 42-43. Hendricks argues as follows:




                                     - 24 -
J-S31011-20


            Should this Court determine that the lower court erred in
      declaring that the lease application deposit was a security deposit,
      then [Hendricks] is entitled to proceed to trial and defend his
      retention of the proceeds as a reasonable liquidated sum founded
      upon [Reiter’s] breach of his obligation to act in good faith to
      complete the leasing arrangement.

            In the alternative, to the extent that the lease application
      deposit is determined by this Court to be a residential lease
      security deposit, [Hendricks] is entitled to a trial on his
      counterclaims for damages and set-off for loss of rents and
      reasonable costs incurred in mitigation of [Reiter’s breach].
Id. at 44.

      It is well established that “[t]he right to amend should be liberally

granted, absent an error of law or resulting prejudice to an adverse party.”

Kuwait & Gulf Link Transp. Co. v. Doe, 216 A.3d 1074, 1093 (Pa.Super.

2019). The decision to amend a pleading is within the discretion of the trial

court. Id.

      The trial court here granted Hendricks leave to file the amended

pleading. However, Reiter moved to have it stricken, contending that he had

not had the opportunity to respond to the motion seeking amendment before

it was ruled upon. Reiter articulated two bases for striking the pleading: (1)

he was prejudiced by the timing and substance of Hendricks’s counterclaims,

and (2) Hendricks did not explain why he could not have raised them before

discovery closed and summary judgment was decided.              See Motion to

Reconsider, 7/17/19, at ¶¶ 14-24.

      We do not discern prejudice to Reiter sufficient to warrant the trial

court’s withdrawal of the leave to amend that it had previously granted.

                                     - 25 -
J-S31011-20


Hendricks explains that he sought to allege the alternative counterclaims “to

address   the   divergent   and   inconsistent   lower   court   determinations.”

Hendricks’s brief at 42.    We concur in Hendricks’s assessment of the trial

court’s rulings. Furthermore, Reiter undercut his claim of prejudice or surprise

when, in order to avoid his failure to file a response to Hendricks’s amended

pleading being treated as admissions, Reiter took the position that he had no

obligation to file a responsive pleading because Hendricks’s amended answer

did not inject anything new into the case:

      When a fact has been put at issue by the complaint and answer,
      there is no need to respond to it if it is also included in new matter
      or counterclaims. See Watson v. Green, 231 Pa. Super. 115,
      118 (1974). Any “new matter and counterclaims properly contain
      averments of facts only if they are extrinsic to facts averred in the
      complaint.” Id. [Hendricks] pled no facts in his Answer with
      New Matter that were not at issue in the Complaint or were
      sufficiently extrinsic to the facts averred as to necessitate
      a responsive denial.

Reiter’s brief at 1 n.5 (emphasis added). Indeed, if Hendricks offered nothing

new, Reiter was not prejudiced by the fact that the amendment followed the

close of discovery. Further, any prejudice that Reiter may have suffered by

the post-summary judgment amendment has been cured by our holding that

summary judgment was improperly granted.

      Consequently, we conclude that the trial court abused its discretion in

not allowing Hendricks to pursue his counterclaims.         Accord Topper by

Topper v. Kulp, 580 A.2d 794, 799 (Pa.Super. 1990) (holding that the trial

court abused its discretion in denying the defendants leave to amend to assert


                                     - 26 -
J-S31011-20


a counterclaim after discovery had been conducted, where the claim was

consistent with the defense of which the plaintiffs had been aware such that

“the plaintiffs had every chance during their initial discovery to cover this

ground,” and delay in trial necessitated by additional discovery was not a

sufficient reason to preclude the defendant from presenting their defense and

having the case decided in its merits). Therefore, we reverse the portion of

the September 17, 2019 order striking Hendricks’s amended answer with new

matter and counterclaims.

       In sum, we hold that, for any and all of the foregoing reasons, Reiter

was not entitled to summary judgment, and hence, the entry of a $14,015

judgment against Hendricks constituted error.       Accordingly, we vacate the

judgment, reverse the orders granting summary judgment and striking

Hendricks’s amended answer, and remand for further proceedings to properly

resolve the factual and legal issues presented in this case.9 Based upon our

disposition, we deny Reiter’s motion for costs and fees.

       Judgment vacated.        Orders granting summary judgment and striking

the amended answer and new matter reversed. Motion for fees and costs

denied.     Case remanded for further proceedings consistent with this

memorandum. Jurisdiction relinquished.


____________________________________________


9 Hendricks asks this Court to “provide the lower court with direction” on other
issues in the case. We decline to do so. Hendricks will have the opportunity
to litigate his claims upon remand, and may seek relief from this Court if he
thereafter finds himself aggrieved by the resulting final order.

                                          - 27 -
J-S31011-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/2020




                          - 28 -